Title: To Alexander Hamilton from Daniel Jackson, 25 June 1799
From: Jackson, Daniel
To: Hamilton, Alexander


          
            Sir
            Watertown June 25h. 1799.
          
          Sinse writing the within I have receivd. yours of 21st. inclosing a letter from the seceratory of war.
          The Clothing is now arived I wish that Lieut. George Washington Duncon may be appointed a pay Master I think him Faithfull and trusty to fill that office. I also wish to give up my vouchers and have my recruiting account settled with all the officers
          I am informed by Lt Duncon he wishes to pay the ballance remanding in his hands, & has wrote to the Seceratary of War on the subject, as all the Muster & pay Roles will pass into my hands, I am in hopes for the futer those Complants will not be made without my acting more knowingly.
          If there shold be an adjutant appointed to my Battalion, I take the Liberty to recommend Lt. Linard Williams, I think he will fill that office with honors.
          I am yours Sir with great respect
          
            Danl Jackson
          
          To Majr. Genl. A. Hamilton
          
            P.S. I shall set out for Rhoed Island tomorrow—
          
        